Order filed September 30, 2019




                                                 In The


            Eleventh Court of Appeals
                                             __________

                                      No. 11-19-00281-CR
                                          __________

                                    IN RE PAUL TORRES

                                Original Mandamus Proceeding

                                               ORDER
        Relator, Paul Torres, has filed a “Notice of Appeal” from this court’s
September 12, 2019 denial of Relator’s petition for writ of mandamus. Relator
specifically complains that, by denying his petition without a written order, we left
him “in the dark with this courts [sic] imparements [sic].” We construe Relator’s
filing as a motion for rehearing and deny the motion. In doing so, we note that, to
the extent Relator is requesting relief from the Texas Court of Criminal Appeals, he
must seek relief directly from that court.

September 30, 2019                                                          PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
(Willson, J., not participating)

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.